Appeal from D. C. W. D. Tex. This is an appeal, assertedly brought under 28 U. S. C. § 1253, from a three-judge court order dismissing a complaint which sought to enjoin a federal statute upon the ground of its unconstitutionality, 28 U. S. C. § 2282. The court found the case “non-justiciable” because the appellant lacked standing to sue and because the case involved a “political question.” Where a three-judge court dismisses a complaint as being non justiciable, appeal does not lie to this Court under 28 U. S. C. § 1253. Gonzalez v. Automatic Employees Credit Union, ante, p. 90. Accordingly, the order is vacated and case remanded so that a fresh order may be entered from which a timely appeal may be taken to the United States Court of Appeals. 28 U. S. C. § 1291.